United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
J.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NATIONAL CEMETERY ADMINISTRATION,
Santa Fe, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1935
Issued: January 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 28, 2015 appellant filed a timely appeal from an August 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to a March 5, 2015 employment incident.
FACTUAL HISTORY
On March 9, 2015 appellant then a 62-year-old cemetery caretaker, filed a traumatic
injury claim (Form CA-1) alleging that on March 5, 2015, after verifying a gravesite, he slipped
1

5 U.S.C. § 8101 et seq.

on an incline and injured his left knee, foot, and ligament while in the performance of duty. The
employing establishment checked the box “yes” in response to whether appellant was in the
performance of duty and whether the facts about the injury agreed with the statements of the
employee and or witnesses. Appellant did not stop work.
OWCP received treatment notes from Robin Wallace, D.O.M., who provided
acupuncture treatment, a physician assistant, and a physical therapist.
By letter dated July 16, 2015, OWCP noted that appellant’s claim initially appeared to be
a minor injury that resulted in minimal or no lost time from work and appellant’s claim was
administratively handled to allow limited medical payments. However, appellant’s claim was
being reopened as medical bills had exceeded $1,500.00. OWCP informed him of the type of
evidence needed to support his claim and requested that he submit such evidence within 30 days.
It also informed appellant that the medical evidence must be submitted or countersigned by a
qualified physician and explained that physician assistants and nurses did not qualify as
physicians.
Appellant provided an April 30, 2015 left knee x-ray from Dr. Karen Koolpe, a Boardcertified diagnostic radiologist, who advised that two views of the left knee showed no evidence
of fracture or dislocation. A May 6, 2015 x-ray of the lumbar spine read by Dr. Regina Valencia,
a Board-certified radiologist, revealed mild disc space narrowing at L4-5 and L5-S1 with anterior
osteophytes. There was no compression fracture or subluxation. Dr. Valencia advised that the
sacroiliac joints and hip joints were symmetric. Appellant also submitted additional evidence
from a physician assistant and Ms. Wallace, some of which were previously of record.
In an August 11, 2015 statement, appellant related that the immediate effects of his injury
were that he felt a pain in the knee and he took Ibuprofen and ice for the pain. He denied any
history of disability or symptoms prior to the injury. Accompanying appellant’s statement was
an undated statement from James P. Sanders, the director of the cemetery where appellant
worked, who noted that appellant informed him that he had injured his knee on March 5, 2015
and he was in obvious pain.
In an undated report received on August 14, 2015, Dr. John E. Ward, a Board-certified
family practitioner, noted that appellant received treatment over the period March 10 to
June 5, 2015. He explained that on the initial visit of March 10, 2015, appellant reported that he
was walking at work on March 5, 2015, when he stumbled and hyperextended his left knee with
acute pain. Dr. Ward related that his examination revealed a left knee sprain. He summarized
appellant’s treatment regimen and explained that on June 5, 2015 appellant was improved and
released from care.
By decision dated August 24, 2015, OWCP denied appellant’s claim. It found that he did
not submit medical evidence establishing that the claimed work event caused a diagnosed
medical condition.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
In this case, appellant alleged that on March 5, 2015 he slipped on the incline while
visiting a gravesite while in the performance of duty. OWCP accepted that the claimed event
occurred as alleged, but denied the claim because the medical evidence did not demonstrate a
claimed condition was related to this established work event.
The Board finds that appellant has not established a medical condition causally related to
the accepted employment incident.
The most relevant report is the undated report, received on August 14, 2015 from
Dr. Ward, who noted appellant’s history of injury and reviewed his treatment history. He noted
that appellant reported he was walking at work on March 5, 2015, when he stumbled and
hyperextended his left knee with acute pain. Dr. Ward diagnosed a left knee sprain and advised
that on June 5, 2015 appellant was improved and released from care. However, he did not
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

clearly indicate his own opinion that the work incident caused or aggravated a diagnosed
condition. Dr. Ward’s report is of limited probative value as he did not provide medical rationale
addressing how a particular work activity caused or contributed to a diagnosed medical
condition.8
OWCP also received April 30 and May 6, 2015 x-ray reports from Drs. Valencia and
Koolpe. However, these reports are also of limited probative value as they do not address
whether the March 5, 2015 work incident caused or aggravated a diagnosed medical condition.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.9
OWCP received numerous reports from Ms. Wallace who performed acupuncture, a
physician assistant, and a physical therapist. Section 8101(2) of FECA provides that the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by the
applicable state law.10 Only medical evidence from a physician as defined by FECA will be
accorded probative value. Health care providers such as nurses, acupuncturists, physician
assistants, and physical therapists are not physicians under FECA. Thus, their reports and
opinions on causal relationship have no medical weight or probative value and are insufficient to
establish the claim.11
As appellant did not submit a rationalized medical opinion supporting that he sustained
an illness or an injury causally related to the accepted March 5, 2015 employment incident, he
did not meet his burden of proof to establish an employment-related traumatic injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to a March 5, 2015 employment incident.

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

S.E., Docket No. 08-2214 (issued May 6, 2009).

10

5 U.S.C. § 8101(2).

11

George H. Clark, 56 ECAB 162 (2004) (physician assistant); Jane A. White, 34 ECAB 515, 518 (1983)
(physical therapist); Nemat M. Amer, Docket No. 03-338 (issued April 7, 2003) (acupuncturist).

4

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

